DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

The “moving device” of claims 18-20 is interpreted NOT to invoke 35 U.S.C. 112(f) even though the term “device” may be considered a nonce term.  
The moving device is interpreted in accordance with the broadest reasonable interpretation in light of the specification.
Non-use of the word “means/step” and lack of functional language triggers the rebuttable presumption that 35 U.S.C. 112(f) is not invoked.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Steyn (US 2019/0257704).

	The Steyn reference has a public availability date (8/22/2019) before the instant effective filing date (1/3/2020) and is therefore properly prior art for the purposes of 35 U.S.C. 102(a)(1).
	The Steyn reference was effectively filed on 2/22/2018 which is before the effective filing date of the instant application (1/3/2020) and is therefore properly prior art for the purposes of 35 U.S.C. 102(a)(2).
	The 35 U.S.C. 102(a)(1) date of the Steyn reference is less than a year before the effective filing date and the exceptions to 35 U.S.C. 102(a)(1) may or may not come into play (see associated exceptions in MPEP 2153).  
Should Applicant invoke an exception to that statute the reference would still stand as applicable under 35 U.S.C. 102(a)(2) as there is no common inventor/Assignee/joint inventor within the inventive entity and the invention was not completed within the scope of a joint research agreement.
For the purposes of compact prosecution, Examiner has made rejections in view of Steyn under both 35 U.S.C. 102(a)(1) and 102(a)(2).

Regarding claim 1, Steyn discloses: a strain sensor (see entire apparatus of Fig. 1), comprising: a fixing plate (see PCB 2, Id.), and a strain gage (see semiconductor strain gage 1 of [0044]), wherein the fixing plate comprises a first supporting part (see posts/standoffs of [0052]) and a second supporting part (flexure 3, Id.), the strain gauge is provided on the second supporting part (it is at least partially on the flexure).

    PNG
    media_image1.png
    631
    749
    media_image1.png
    Greyscale

Regarding claim 2, Steyn discloses: wherein the fixing plate is provided with a cutout portion (see Fig. 1, there is a region where the first plate is not present/occupying), the second supporting part is provided in the cutout portion (it is within the region of/surrounded by the first cut-out portion), and one end of the second supported part is connected to an end of the cutout portion (see Fig. 1 – they are attached/integral as intended by Applicant).

Regarding claim 3, Steyn discloses: wherein the first supporting part is perpendicular to the second supporting part (the posts/standoffs have a long axis that is perpendicular to the long axis of the second supporting part as is the broadest reasonable interpretation of the claimed subject matter – see Fig. 1).

Claim Rejections - 35 USC § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Steyn (US 2019/0257704) and further in view of Legat (US 2007/0004207).

Regarding claim 4, Steyn does not disclose: wherein the fixing plate is made of metal. 
In the same field of endeavor of strain sensors (see title, abs) on PCBs, Legat discloses: wherein the strain sensor is mounted on a metal plate ([0005]).
To make the fixing plate of metal rather than a PCB would have been the substitution of known equivalents, as Legat recognizes that strain sensors may be mounted on metal plates.
Doing so had the advantage that it allowed for the piezoresistive sensing resistors to not come into contact with the pressure media being sensed (see [0005), which was desirable in Steyn.
.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Steyn (US 2019/0257704) and further in view of Legat (US 2007/0004207), and Thalmann (WO 9730332).

Regarding claim 5, the combination Steyn/Legat does not disclose: wherein the fixing plate is a spring steel plate.
In the same field of endeavor of pressure sensing devices (see title, abs), Thalmann discloses the use of spring steel for flexible applications (see claim 1).
To use a spring steel of Thalmann to the bending sensor of Steyn had the benefit that it allowed for the advantage the there were no tensile forces within the clamping in the fixed mass part and practically no hysteresis of the zero point occurred (see pp. 2, ll. 1-5), which was desirable in Steyn.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the spring steel of Thalmann with the strain sensor of Steyn to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the advantage the there were no tensile forces within the clamping in the fixed mass part and practically no hysteresis of the zero point occurred, which was desirable in Steyn.

Regarding claim 6, the combination Steyn/Legat/Thalmann discloses: wherein the stain gauge is connected to the second supporting part by adhesion or welding (see mounting of abs, 

Claims 7-9 are rejected under 35 U.S.C. 103 as being anticipated by Steyn (US 2019/0257704) and further in view of MacNeish (WO 2019/183240).

Regarding claim 7, the Steyn reference does not teach an additive manufacturing head/unit with the strain sensor of claim 1.
In the same field of endeavor of strain sensors (see title, abs, [0106]), MacNeish discloses: a stress measurement system in an additive manufacturing head/unit with a torque/force/pressure sensor (Id.).
To add the additive manufacturing head of MacNeish to the torque/force sensor of Steyn was a suitable design for the force/pressure sensor and would have had the expectation of the advantages of that sensor (see MacNeish) and would have been suitable for its intended purpose, which was desirable in Steyn.  See MPEP 2144.07 regarding the obviousness of art-recognized suitability for an intended purpose.
Furthermore, doing so allowed for the improved speed, accuracy and control of the 3D printing system ([0006]), thus increasing the efficiency and productivity of the printed parts, which was desirable in Steyn.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the additive manufacturing head of MacNeish with the pressure sensor of Steyn to arrive at the claimed invention before the effective filing date because doing so had the benefit that it was a suitable design for its intended purpose and improved the speed, accuracy and control of the 3D printing system thereby increasing efficiency and productivity of the printed parts, which was desirable in Steyn.

 8-9, Steyn does not disclose: the print head fixedly connected to the second supporting part.
In the same field of endeavor of strain sensors (see title, abs, [0106]), MacNeish discloses: a stress measurement system in an additive manufacturing head/unit with a torque/force/pressure sensor (Id.).
Addition of the print head of MacNeish to the sensor of Steyn had the benefit of increasing the efficiency and productivity of the printed parts (see rejection of claim 7 above), which was desirable in Steyn.
Furthermore, doing so allowed for the improved speed, accuracy and control of the 3D printing system ([0006]), thus increasing the efficiency and productivity of the printed parts, which was desirable in Steyn.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the additive manufacturing head of MacNeish with the pressure sensor of Steyn to arrive at the claimed invention before the effective filing date because doing so had the benefit that it was a suitable design for its intended purpose, which was desirable in Steyn.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Steyn (US 2019/0257704) and further in view of Legat (US 2007/0004207), and MacNeish (WO 2019/183240).

Regarding claims 10, the combination Steyn/Legat does not disclose: the print head fixedly connected to the second supporting part.
In the same field of endeavor of strain sensors (see title, abs, [0106]), MacNeish discloses: a stress measurement system in an additive manufacturing head/unit with a torque/force/pressure sensor (Id.).

Furthermore, doing so allowed for the improved speed, accuracy and control of the 3D printing system ([0006]), thus increasing the efficiency and productivity of the printed parts, which was desirable in Steyn.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the additive manufacturing head of MacNeish with the pressure sensor of Steyn to arrive at the claimed invention before the effective filing date because doing so had the benefit that it was a suitable design for its intended purpose, which was desirable in Steyn.

Claims 11-13 are rejected under 35 U.S.C. 103 as being anticipated by Steyn (US 2019/0257704) and further in view of MacNeish (WO 2019/183240), and Yan (CN 108481741).

Regarding claims 11-13, the combination Steyn/MacNeish does not disclose: wherein the second supporting part is provided with two mounting holes, a positioning notch is provided between the two mounting holes.
In the same field of endeavor of sensors mounted to print heads (see title, abs, description of Fig. 5/pp. 5, ll. 3-10), Yan discloses: wherein the pressure sensor is mounted to the print head with two mounting holes (Id.); a positioning notch (see bump 734) is provided between the two mounting holes.
To add the mounting holes and positioning notch/bump of Yan to the strain sensor of Steyn was a suitable configuration for the mounting of the strain sensor, which was desirable in Steyn.

Therefore, it would have been obvious to one of ordinary skill in the art to combine the mounting holes/positioning notch of Yan with the strain sensor of Steyn to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improved adjusting precision of the 3D printing platform, which was desirable in Steyn/MacNeish. 

Claims 14 are rejected under 35 U.S.C. 103 as being anticipated by Steyn (US 2019/0257704) and further in view of Legat (US 2007/0004207), and MacNeish (WO 2019/183240), and Yan (CN 108481741).

Regarding claim 14, the combination Steyn/Legat/MacNeish does not disclose: wherein the second supporting part is provided with two mounting holes, a positioning notch is provided between the two mounting holes.
In the same field of endeavor of sensors mounted to print heads (see title, abs, description of Fig. 5/pp. 5, ll. 3-10), Yan discloses: wherein the pressure sensor is mounted to the print head with two mounting holes (Id.); a positioning notch (see bump 734) is provided between the two mounting holes.
To add the mounting holes and positioning notch/bump of Yan to the strain sensor of Steyn was a suitable configuration for the mounting of the strain sensor, which was desirable in Steyn.
Furthermore, doing so had the benefit that it improved the adjusting precision of the three-dimensional printing platform (see abs), which was desirable in Steyn/MacNeish.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the mounting holes/positioning notch of Yan with the strain sensor of Steyn to arrive at the claimed 
 
Claims 15-17 are rejected under 35 U.S.C. 103 as being anticipated by Steyn (US 2019/0257704) and further in view of MacNeish (WO 2019/183240), Yan (CN 108481741), and Toh (US 2016/0185042).

Regarding claims 15-17, the combination Steyn/MacNeish/Yan does not disclose: wherein the print head comprises a connecting pipe, a nozzle, a heating block, a heat dissipating block, and a fan, wherein a lower end of the connecting pipe is connected to an upper end of the nozzle, the heat dissipating block is sleeved on the connecting pipe, and the fan is fixed to the heat dissipating block.
Reasonably pertinent to the problem Steyn/MacNeish was trying to solve regarding strain sensors in additive manufacturing (see title, abs), Toh discloses: a print head with a nozzle (see nozzle of abs), heating block (See heating portion 124 of [0035]), a cooling fan (see cooling fan, of [0035]), cooling/heat dissipating block (See cooling fins, Id.); wherein a lower end of the connecting pipe (see F1/F2 of Fig. 1) is connected to an upper end of the nozzle (see nozzle head 120a of [0035]), the heating portion (see heating portion 12 of [0035]) is sleeved on the nozzle (see Fig. 1), the heat dissipating block is sleeved on the connecting pipe (not shown but present as claimed, see [0035]), and the fan is fixed to the heat dissipating block (Id.).
To add the structures of the print head of Toh to the strain sensor of Steyn had the benefit that it allowed for the measurement of the strain the print head experienced during operations and was an art-recognized suitability for an intended purpose, which was desirable in Steyn.  See MPEP 2144.07 regarding the art-recognized suitability for an intended purpose.


Claims 18 are rejected under 35 U.S.C. 103 as being anticipated by Steyn (US 2019/0257704) and further in view of MacNeish (WO 2019/183240), and Mark (US 2014/0328963).

Regarding claims 18, the combination Steyn/MacNeish does not disclose: wherein the 3D printer further comprises a back plate of a moving device and a control circuit board, the 3D printing head assembly is connected to the back plate of the moving device through the first supporting part, the back plate of the moving device is provided with at least three pulley mounting locations, each of the pulley mounting locations is provided with a pulley, the control circuit board is connected to the strain gauge of the 3D printing head assembly.
In the same field of endeavor of mounting sensors and reasonably pertinent to the mounting of sensors in additive manufacturing heads/print heads (see title, abs), Mark discloses: wherein a controller is mounted on the print head (see [0135]), gantry with three axes (see [0092]) for movement of the conduit nozzle 10/platen 16, with force/pressure sensors connected to the controller (see force/displacement/velocity sensors of [0011]). 
To add the sensors mounted on a gantry with controller as a print head in Mark in the strain gauge of Steyn had the benefit that it improved the diffusion and fiber penetration into neighboring ranks ([0102]), combined the benefits of composite lay-up/composite filament winding ([0006]), and removed voids that resulted from the inability of the resin to fully displace air from the fiber bundle ([0083]), which was desirable in Steyn.


Claim 19 is rejected under 35 U.S.C. 103 as being anticipated by Steyn (US 2019/0257704) and further in view of MacNeish (WO 2019/183240), Yan (CN 108481741) and Mark (US 2014/0328963).

Regarding claims 19, the combination Steyn/MacNeish/Yan does not disclose: wherein the 3D printer further comprises a back plate of a moving device and a control circuit board, the 3D printing head assembly is connected to the back plate of the moving device through the first supporting part, the back plate of the moving device is provided with at least three pulley mounting locations, each of the pulley mounting locations is provided with a pulley, the control circuit board is connected to the strain gauge of the 3D printing head assembly.
In the same field of endeavor of mounting sensors and reasonably pertinent to the mounting of sensors in additive manufacturing heads/print heads (see title, abs), Mark discloses: wherein a controller is mounted on the print head (see [0135]), gantry with three axes (see [0092]) for movement of the conduit nozzle 10/platen 16, with force/pressure sensors connected to the controller (see force/displacement/velocity sensors of [0011]). 
To add the sensors mounted on a gantry with controller as a print head in Mark in the strain gauge of Steyn had the benefit that it improved the diffusion and fiber penetration into neighboring ranks ([0102]), combined the benefits of composite lay-up/composite filament 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the sensors/gantry/control of the print head of Mark in the strain gauge of Steyn to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improved the diffusion and fiber penetration into neighboring ranks, combined the benefits of composite lay-up/composite filament winding, and removed voids that resulted from the inability of the resin to fully displace air from the fiber bundle, which was desirable in Steyn.

Claim 20 is rejected under 35 U.S.C. 103 as being anticipated by Steyn (US 2019/0257704) and further in view of MacNeish (WO 2019/183240), Yan (CN 108481741), Toh (US 2016/0185042), and Mark (US 2014/0328963).

Regarding claims 20, the combination Steyn/MacNeish/Yan/Toh does not disclose: wherein the 3D printer further comprises a back plate of a moving device and a control circuit board, the 3D printing head assembly is connected to the back plate of the moving device through the first supporting part, the back plate of the moving device is provided with at least three pulley mounting locations, each of the pulley mounting locations is provided with a pulley, the control circuit board is connected to the strain gauge of the 3D printing head assembly.
In the same field of endeavor of mounting sensors and reasonably pertinent to the mounting of sensors in additive manufacturing heads/print heads (see title, abs), Mark discloses: wherein a controller is mounted on the print head (see [0135]), gantry with three axes (see [0092]) for movement of the conduit nozzle 10/platen 16, with force/pressure sensors connected to the controller (see force/displacement/velocity sensors of [0011]). 
To add the sensors mounted on a gantry with controller as a print head in Mark in the strain gauge of Steyn had the benefit that it improved the diffusion and fiber penetration into 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the sensors/gantry/control of the print head of Mark in the strain gauge of Steyn to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improved the diffusion and fiber penetration into neighboring ranks, combined the benefits of composite lay-up/composite filament winding, and removed voids that resulted from the inability of the resin to fully displace air from the fiber bundle, which was desirable in Steyn.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 



/GUY F MONGELLI/Patent Examiner, Art Unit 1743